502 So. 2d 794 (1987)
Ex parte Richard M. MADDOX.
(Re: Richard M. Maddox v. State of Alabama).
86-151.
Supreme Court of Alabama.
January 30, 1987.
*795 David Cromwell Johnson, Birmingham, for petitioner.
Charles A. Graddick, Atty. Gen., for respondent.
Prior reports: 502 So. 2d 779 (1985), 502 So. 2d 786, 502 So. 2d 790 (1986).
ADAMS, Justice.
The petition for writ of certiorari is denied.
In denying the petition for writ of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of Criminal Appeals' opinion. Horsley v. Horsley, 291 Ala. 272, 280 So. 2d 155 (1973).
WRIT DENIED.
TORBERT, C.J., and MADDOX, JONES, SHORES, BEATTY, HOUSTON and STEAGALL, JJ., concur.